vigniticant index no 06-uu i bryyes tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep tier rat al this letter constitutes notice that pursuant to your request a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the condition that the league makes the required quarterly contributions to the plan and meets the minimum_funding_standard for the plan for each plan_year that the plan is subject_to a waiver of the minimum_funding_standard without applying for a waiver of the minimum_funding_standard beginning with the plan_year ending december your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending december is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the league is a not-for-profit corporation which a develops and promotes standards to improve child welfare practices that make life better for troubled children youths and their families b formulates and advocates public policies that benefit all children c meets the needs of children an families by strengthening membership of affiliated agencies and individuals and d strives to ensure sensitivity to the cultural and ethnic diversity of the people who participate in its programs services and activities the league accomplishes these objectives through education consultation and research the league has a headquarters office and six regional offices 20u7 sec_1035 prior to the league concentrated on adoption foster care kinship care and child protective services in a new president ceo was hired with the mandate to expand the areas of service beyond the league's traditional core areas of child welfare this expansion was to be funded by grants profits from investment account gains and profits form its consultation practice mostly from government funding a number of divisions were added to the league from through at the same time that the league's expansion was taking place the events of date occurred the downturn in the stock market adversely affected the league's investment fund returns furthermore as a result of the economic recession government funding was cut as state and local governments needed to cut costs a number of consultation contracts were cancelled prior to completion the drop in revenues could not support the new initiatives that the league had started from through in fact the new revenue stream would not have supported the league at its pre-expansion level the league incurred significant losses for the fiscal years ending in through starting with the fiscal_year ending in the league took a number of steps to cut expenses these steps included the adoption of new accounting software consultants used on an as-needed basis layoffs changes to staffing in the consultation division from fulltime staff to independent anumber of initiatives to reduce operating expenditures reductions in pay during the fiscal years ending in and reducing accruals to the plan effective date and the cessation of benefit accruals effective date and the consolidation of headquarters offices from locations to one location during the fiscal_year ending anew ceo was hired the ceo hired an interim cfo with a effective march strong background in audits and operations the new ceo and cfo undertook an analysis of the league's operations in light of the league's continuing losses for the fye september following steps to improve its operations as a result of this analysis the league has taken the travel has been curtailed and is only available when funded by projects and approved by a vice president cell phone contracts have been reviewed and monthly costs cut in half the long-term hotel contract for the league's national conference has been renegotiated to reduce annual losses due to attrition in early the league's headquarters was moved to a suburban location reducing leasing costs including one-year free rent in the first year of the lease and staff members were terminated and vacant positions were forfeited with addition staffing cuts contemplated during the league has obviously suffered a substantial business hardship based on the financial information submitted with the request while the league's net_revenues exceeded expenses for the fiscal_year ending date after a number of years of losses the losses recurred for the fiscal_year ending date and have continued into the league's cash situation has improved but net assets have declined precipitously furthermore the league has had to cut a significant number of staff positions ' plan_year and made the required amortization payment for the funding the league's new ceo has represented that the league would be unable to meet the minimum_funding_standard for the plan_year without forcing the league to cease operations however the league has made the required quarterly contributions for the waiver that was due for the plan_year the league's ceo is confident about the prospects for recovery and has reiterated the league’s commitment to continue funding the plan therefore because the plan is only on a current_liability basis and the prospects for the company's recovery are uncertain the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the conditions described above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letler should be entered on schedule b actuarial infarmation for this reason we suggest that you furnish a copy of this ‘etter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office - if you require further assistance in this matter please contact sincerely yours c4 ye fe donna m prestia manager actuarial group
